DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please NOTE the Examiner assigned to this case has changed and is now Ex. Jeanine Goldberg.  

This action is in response to papers filed on May 2, 2022. Currently claims 1 and 3-10 are pending, claims 1 and 3-7 are examined.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.  This action is FINAL. 
Any objections and rejections no reiterated below are hereby withdrawn.
The rejections under 35 USC 112(b) have been withdrawn in view of amendment to the claims.
The rejection under 35 USC 102(a)(1) over Kim has been withdrawn because Applicant has filed a certified copy of the foreign priority document.
The rejection under 35 USC 102(a)(1) over Lee has been withdrawn because Applicant has filed a translation of the foreign priority document and a declaration under 37 CFR §1.130(a) by co-inventor Dr. Kim.

Priority
This application was filed on January 16, 2019 and claims priority to KR10-2018-0005488 filed on January 16, 2018. Applicant has filed a certified copy of the priority document and a translation thereof. The application benefits from the January 16, 2018 filing date.
New Matter
Claims 1, 3-7 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, the claim requires administering to a HER2 positive gastric cancer patient having the copy number of the CRKL gene less than 2 a therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent.  The specification teaches detecting copy number of CRKL less than 2.  However, the specification is very clear that the subject is determined as not showing an effective response to the HER2 positive gastric cancer-targeting anticancer agent (para 71).  Therefore, the description in the specification does not support treating or administering therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent to a subject with less than 2 copies of CRKL.  The concept of “administering to a HER2 positive gastric cancer patient having the copy number of the CRKL gene less than 2 a therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent” does not appear to be part of the originally filed invention.  Therefore, this subject matter constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

35 USC § 101
The following is a quotation from 35 U.S.C. 101 which forms the basis for all patentable subject matter rejections set forth in the Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II.
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is direction to a process that involves a natural principle and a judicial exception.
Question 2A
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.
Claim 1 is directed to “a method of treating human epidermal growth factor 2 (HER2)-positive gastric cancer” by extracting a sample, analyzing the copy number of CRKL and determining whether the copy number of the CRKL gene is less than 2”.   The claim is not clear “whether” less than 2 copy number of CRKL is detected or “whether” the claim encompasses detecting 2 or more CRKL copy numbers.  If the claim encompasses detecting 2 or more CRKL copy numbers, the administration step is not required.  The claim could be easily clarified to use the previous language “detecting less than 2 copies of the CRKL gene…..”.  
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e., the abstract step determining whether the copy number of the CRKL gene is less than 2). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
With respect to the abstract ideas, neither the specification nor the claims set forth a limiting definition for determining whether the copy number of the CRKL gene is less than 2. As broadly recited the determining steps may be accomplished mentally by looking at data from a database or reviewing a report with information about the relationship between genetic copy numbers and responsiveness. Thus, the determining steps constitute an abstract process/idea. As the claims broadly encompass mental activities they are considered to be directed to an abstract idea.

With regard to 2A prong 2, the exception is not integrated into a practical application of the exception. The claims recite administering a HER2-positive gastric cancer-targeting anticancer agent to a patient having the copy number of the CRKL gene less than 2.  As noted above, the claim does not appear to require detecting less than 2 copies, thus the administering step appears to be conditional.  The claim could be easily amended and clarified to use the previous language “detecting less than 2 copies of the CRKL gene…..” to overcome this rejection.   Thus, an administering step would be clearly required.  
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non-patent ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). The claim does not recite any elements that are non-patent ineligible elements. 
The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of extracting genomic DNA from a sample isolated from a HER2-positive gastric cancer patient and analyzing copy number of CRKL was well known in the art at the time the invention was made. 
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for extracting and analyzing copy number are claimed. The steps are insufficient to make the claims patent eligible.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for extracting a genomic DNA from a biological sample isolated from a HER2-positive gastric cancer patient and analyzing the copy number of a Crk-like protein (CRKL) gene of the extracted genomic DNA, it does not reasonably provide enablement for treating human epidermal growth factor 2 (HER2)-positive gastric cancer where the patient has less than 2 CRKL copy number by administering a therapeutically effective amount of HER2-positive gastric cancer-targeting anticancer agent.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described by the court in In re Wands, 9 USPQ2d 1400 (CAFC 1988). Wands states at page 1404:
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	
The nature of the invention and breadth of claims


	Claim 1 is directed to “a method of treating human epidermal growth factor 2 (HER2)-positive gastric cancer” by extracting a sample, analyzing the copy number of CRKL and determining whether the copy number of the CRKL gene is less than 2 and administering a therapeutically effective amount of a HER2-positive gastric cancer-targeting anticancer agent to a patient having the copy number of CRKL gene less than 2.  
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

	Guidance in the Specification.

The specification provides no evidence that the skilled artisan could treat a patient having copy number of CRKL gene less than 2 with a therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent.  The specification is very clear that the subject is determined as not showing an effective response to the HER2 positive gastric cancer-targeting anticancer agent (para 71).  The description in the specification does not support treating or administering therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent to a subject with less than 2 copies of CRKL.  
The specification defines “effectiveness of the response to treatment” as whether or not a specific drug takes effect on cancer of each patient.  Thus, the claims require an effect on the cancer of the patient.  
Example 6 in the instant application demonstrates that lapatinib shows that CRKL amplification/overexpression may induce a resistance to a HER2 signal inhibitor (Paras. [0062] and [00123]). These results do not support the claimed invention. The invention involves a subject exhibiting an effective responsiveness when the copy number of the CRKL gene is 2 or more. The specification provides no analysis or association of patients having copy number of CRKL gene less than 2 and whether or not they will respond to a therapeutically effective amount of a HER2-positive gastric cancer targeting anticancer agent.  
The specification goes on to state when CRKL copy number in the DNA obtained from a HER2-positive gastric cancer patient was measured through NGS or cfDNA analysis, it was demonstrated that the sensitivity to the therapeutic effect of HER2-positive gastric cancer-targeting anticancer agents, specifically, the combination of CapeOx and lapatinib, is significantly increased according to the copy number. Therefore, the present disclosure is expected to be effectively used for prediction of the effectiveness of the response of a subject with respect to the HER2-positive gastric cancer-targeting anticancer agent (Para. [00141]). 
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.  An invitation to try is insufficient to enable a person of ordinary skill in the art to make and use the invention. 

	The unpredictability of the art and the state of the prior art

Generally, treatment schemes to tackle HER2 in HER2-positive GC/GEJC comprise the use of anti-HER2 monoclonal antibodies or HER2-targeting tyrosine kinase inhibitors (TKIs) (Al Mazmomy, A. et al Cureus 11(12) (December 5, 2019) (Abstract) hereinafter “Al Mazmomy”).   The Al Mazmomy review concluded that in patients with HER2-positive GC/GEJC, molecular targeting therapy using current HER2-targeting TKIs (lapatinib, afatinib, dacomitinib, and neratinib) largely does not yield substantial clinical and survival benefits (Al Mazmomy, Conclusions).
In an article by the inventors in part, Kim, et al acknowledge that they demonstrated the inhibitory effect of CRKL amplification/overexpression on HER2-directed therapy against HER2+ GC (Kim, et al. Annals of Oncology 29: 1037–1048, 2018 at page 1045 (hereinafter “Kim”)). Kim found one patient with coamplified CRKL through genomic analysis.  The patient showed de novo resistance to CapeOX plus lapatinib.  
Further Kim provides that the results may be unpredictable because CRKL was found in only one case, and concluded the need to concretize the role of CRKL and ERBB2 directed therapies in further study (Kim, page 1045). The authors, including the inventors of the instant application, acknowledged that the role of CRKL is uncertain, and needs to be concretized.
	A 2015 study by Lorenzen, et al. (NCT01145404) concluded that second-line lapatinib plus capecitabine was not clinically effective in previously treated patients with HER2-positive gastric cancer (Al Mazmomy, Lapatinib). 
A 2016 study by Hecht, et al. (NCT00680901) gauged the therapeutic benefits and safety of frontline lapatinib plus capecitabine plus oxaliplatin (Al Mazmomy, Lapatinib). The study concluded that the incorporation of lapatinib to capecitabine plus oxaliplatin did not yield any improved OS benefits in previously untreated patients with advanced or metastatic HER2-positive GC/GEJC (Al Mazmomy, Lapatinib). Moreover, the overall clinical and survival benefits of HER2-targeting TKIs for lapatinib, dacomitinib, and neratinib were discouraging and not superior to standard-of-care chemotherapy or placebo (Al Mazmomy, Lapatinib). 
In a 2018 study by Moehler, et al. (NCT01123473) the authors concluded that lapatinib with chemotherapy was not associated with appreciable efficacy in patients with metastatic HER2-positive GC (Al Mazmomy, Lapatinib). 
	Wainberg, et al. identified a study involving HER2-targeted agents wherein examining the combination of trastuzumab and docetaxel showed impressive antitumor activity in a gastric cancer xenograft model (Wainberg et al. Clin Cancer Res; 16(5): 1509-19, 1510 (2010)). HER2-overexpression/amplification is an established therapeutic target in advanced gastric cancer.
Trastuzumab in combination with chemotherapy was the first molecularly targeted agent to demonstrate improvement in response rates and overall survival in the setting of advanced HER2-positive gastric cancer (Kelly, et al. J Gastrointest Oncol 2016; 7(5):750-762, 762 (hereinafter “Kelly”)). Gastric cancer is a heterogeneous tumor. Not all patients with HER2-positive gastric cancer respond to trastuzumab (Kelly, page 750). 	
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied.
	The claims are broadly directed to treating human epidermal growth factor 2 (HER2)-positive gastric cancer by analyzing the copy number of CRKL and administering to HER2 positive gastric cancer patients with less than 2 copies of CRKL a therapeutically effective amount of a HER2-positive gastric cancer-targeting anticancer agent.  Claim 4 provides that HER2 positive cancer targeting anticancer agents comprise cabecitabine, oxaliplatin, and lapatinib.  The specification teaches an anthracycline drug and an anti-HER2 antibody, as well as the HER2 positive cancer targeting anticancer agents trastuzumab (Herceptin and Tykerb), lapatinib, capecitabine, oxaliplatin, taxol, paclitaxel, and AZD8931.  The art teaches HER2 positive gastric cancer targeting anti-cancer agents broadly encompasses trastuzumab, taxol, paclitaxel, lapatinib, capecitabine, oxaliplatin, afatinib, dacomitinib, varlitinib, neratinib, erlotinib, gefitinib, pertuzumab, erlinotinib,  BM354825, AMN107, etc. It is unpredictable that each of the HER2 positive cancer targeting anticancer agents similarly act in patients with CRKL copy number less than 2 treat gastric cancer.  The art teaches a distinct differences between lapatinib, trastuzumab and erlotinib (Wainberg at page 1518), lapatinib plus paclitaxel resulting in improvements in OS, PFS, and TTP that were not statistically significant (Al Mazmomy at Laptinib); lapatinib plus capecitabine was not clinically effective (Al Mazmomy at Laptinib); lapatinib plus capecitabine plus oxaliplatin did not yield any improved OS benefits (Al Mazmomy at Laptinib); lapatinib with chemotherapy was not associated with appreciable efficacy (Al Mazmomy at Laptinib); lapatinib monotherapy was not associated with favorable survival benefits (Al Mazmomy at Lapatinib); Dasatinib showed an inhibitory effect on the survival of MKN74 cells with CRKL amplification (Natsume, et al. Journal of Translational Medicine 2012, 10:97, 1-11 at 9 (hereinafter “Natsume”)); lapatinib may be an effective treatment against HER2 (IHC 3+) gastric cancers, however further investigation is needed (Schulte, et al Gastrointest Tumor 2014:1:180-194, 186 (hereinafter “Schulte”)), the therapeutic effects are enhanced in combination with chemotherapy (i.e. cisplatin, capecitabine, irinotecan, doxorubicin, taxanes) (Schulte at page 182), the level of HER2 gene amplification significantly predicts sensitivity to therapy and overall survival in advanced gastric cancer treated with trastuzumab-based chemotherapy (Gomez-Martin, et al Journal of Clinical Oncology 10.1200/JCO.2013.48.9070(2013), Abstract (hereinafter “Gomez-Martin”)).    

	Even more, the studies in the instant specification do not appear to support that the determination of a copy number of less than 2 is may be treated with a HER2 positive cancer targeting anticancer agents.  The specification provides no evidence that the skilled artisan could treat a patient having copy number of CRKL gene less than 2 with a therapeutically effective amount of a HER2 positive gastric cancer targeting anticancer agent.  The specification is very clear that the subject is determined as not showing an effective response to the HER2 positive gastric cancer-targeting anticancer agent (para 71).  Furthermore, the studies in the art, Kim and Lee, also appear to provide divergent results.  The art and the specification in fact appear to demonstrate the non-responsiveness of a subject to a HER2 positive cancer targeting anticancer agent when the copy number of CRKL is 2 or less.  Specifically Kim teaches it is difficult to discover a single indicator to predict the sensitivity to HER2-directed therapy beyond HER2 overexpression (Kim at page 1043). Lee teaches CRKL amplification as a culprit molecule for lapatinib resistance (Lee, et al. Phase II XELOX + lapatinib treatment in HER2-amplified gastric cancer: Monitoring with serial cell-free DNA genomics, 2017 American Society of Clinical Oncology Annual Meeting (June 2-6, 2017) (hereinafter “Lee”)). Kim further discloses a patient with co-amplified CRKL that showed de novo resistance to CapeOX plus lapatinib (Kim at page 1045). Lee similarly discloses one patient with de novo resistance to lapatnib had HER2 and CRKL co-amplifications (Lee, Abstract).  Thus, it is unpredictable that the skilled artisan would be able to treat a subject to HER2 positive cancer targeting anticancer agents by detecting a copy number of 2 or less in CRKL.  The skilled artisan would be required to perform additional, unpredictable and undue experimentation to determine how to predict the effectiveness of responsiveness of a subject to HER2 positive cancer targeting anticancer agents.  
This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
	
Level of Skill in the Art

	The level of skill in the art is deemed to be high.

	Conclusion
	In the instant case, as discussed above, in a highly unpredictable art where the prior art and the specification provides insufficient guidance to overcome the art recognize unpredictability. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is directed to “a method of treating human epidermal growth factor 2 (HER2)-positive gastric cancer” by extracting a sample, analyzing the copy number of CRKL and determining whether the copy number of the CRKL gene is less than 2.   The claim is not clear “whether” less than 2 copy number of CRKL is detected or “whether” the claim encompasses detecting 2 or more CRKL copy numbers.  If the claim encompasses detecting 2 or more CRKL copy numbers, the administration step is not required.  The claim could be easily clarified to use the previous language “detecting less than 2 copies of the CRKL gene…..”.  
Claim 1 contains the limitation “said HER2-positive gastric cancer patient having the copy number of the CRKL gene less than 2”. This limitation lacks antecedent basis. Claim 1 previously refers to a HER2-positive gastric cancer patient. There is no antecedent basis said patient having less than 2 because it is not clear the claim requires detecting less than 2 copies of CRKL. Claims 3-7 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”), as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”). 
The rejection has been maintained because it not clear if the claims require detecting a patient with less than 2 copies of CRKL.  The determining step is directed to determining whether the copy number of the CRKL gene is less than 2.  The use of whether does not clearly require a patient with less than 2 copies of CRKL was detect.   This rejection is appropriate for a method of extracting genomic DNA, analyzing the copy number of CRKL and determining whether the copy number of the CRKL gene is less than 2, and determining the copy number is not less than 2. 
Natsume teaches extracting DNA and analyzing the copy number of CRKL gene in HER2-positive gastric cancer. Specifically, Natsume teaches studying AGS gastric adenocarcinoma cell lines (Natsume p. 2, left col., Cell lines and surgical specimens). AGS cell lines are HER2-positive gastric cancer cell lines, as evidenced by Su. Natsume teaches DNA was digested and ligated to a universal adapter sequence (Natsume p. 2, left col., Genome-wide SNP microarray). Thus, Natsume teaches extracting genomic DNA isolated from a sample from HER2-positive gastric cancer. 
Natsume does not expressly teach extracting genomic DNA from a biological sample isolated from a HER2-positive gastric cancer patient. However, Natsume teaches isolating DNA from HER2-positive gastric cancer cell lines. AGS cell lines originate from HER2-positive gastric cancer patients. Natsume further teaches obtaining tissue samples for further analysis of the CRKL gene in gastric cancer patients (Natsume p. 2, left col., Cell lines and surgical specimens). A person of ordinary skill in the art would be motivated to study the effects of a HER2-positive gastric cancer anticancer-targeting agent on a HER2-positive gastric cancer patient to determine whether that relationship is the same in a patient as it is in cell lines. 
Regarding claims 5 and 6, Natsume teaches analyzing the CRKL gene from gastric cancer tissue samples using FISH (Natsume p. 2, right col., DNA fluorescence in situ hybridization (FISH)). It would have been prima facie obvious to a person of ordinary skill in the art to obtain a biological sample from gastric tissues obtained from HER2-positive gastric cancer patients to analyze the copy number of CRKL because Natsume teaches analyzing CRKL in tissue samples.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”) as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”) in view of WO 2011/144718 to Adams et al (hereinafter “Adams”).
Natsume renders obvious all of the limitations of claim 1 as discussed above and incorporated here.
Natsume does not teach wherein the CRKL gene consists of SEQ ID NO: 2. 
However, Adams teaches the CRKL gene is (NCBI accession number) NM_005207 (Adams, Table 1, page 9 on page 54 of specification). The instant specification discloses the base sequence of CRKL consisting of SEQ ID NO: 2 is NCBI accession number: NM_005207. Adams thus discloses the CRKL gene consisting of SEQ ID NO: 2 of the instant application. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methods taught by Natsume on the known CRKL gene taught by Adams. Like the instant specification, Adams teaches the CRKL gene is NCBI accession number NM_005207. An ordinary artisan would have been motivated to investigate the CRKL gene with a known sequence (SEQ ID NO: 2) in order to analyze the gene with no mutations to get more accurate data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. Journal of Translational Medicine (2012) 10:97, 11 pages (hereinafter “Natsume”) as evidenced by Su et al., Int J Molec Med (2018) 41:2389-2396 (hereinafter “Su”),  Gene Quantification, https://www.gene-quantification.de/cnv.html (hereinafter “Gene Quantification”), and MedChemExpress, https://www.medchemexpress.com/Dasatinib.html (hereinafter “MedChemExpress”) in view of Dudley et al. J Molec Diagnostics (2016) 18:1 124-130 (hereinafter “Dudley”).
Natsume renders obvious all of the limitations of claim 1 as discussed above and incorporated here.
Natsume does not teach analyzing the copy number of CRKL using NGS.
However, Natsume teaches analyzing CRKL in human tissue using FISH. Dudley teaches that NGS testing offers advantages over FISH (Dudley, Abstract). Specifically, NGS is capable of interrogating large panels of genes simultaneously and detecting small quantities of mutant DNA in much larger quantities of normal DNA (Dudley, p. 125, left col. middle of page). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform NGS to analyze the copy number of a gene because NGS has increased sensitivity and decreased cost when compared to FISH which is labor intensive and challenging (Dudley, p. 128, left col., middle of page).

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 26, 2022